Title: Marginalia in The True Constitutional Means, an Anonymous Pamphlet, [1769?]
From: Franklin, Benjamin
To: 


  
    
      [On the title page:] Query, Could this be written by Mr. Jackson? from some Expressions and Arguments it should seem so; but others are so unlike his Precision that I rather think he is not the Author.
      The Americans are discontented principally because they have a false idea that their privileges are being infringed and because they fear oppression. The idea has been refuted; I shall deal with the fear by proposing a system of taxation that they cannot consider oppressive. They must admit their obligation to contribute to the common defense of the state. But who compose the state? Only landholders, because land is what invaders covet. From earliest times the landholders of England have borne the burden of defense, either in person or later through taxes and, in many cases, through military service as well.
    
    
      A very unnecessary Purpose.
      The government has recently stationed part of the army in America, “not for the sole purpose of defending the colonists against the Indians” but also to guard against European invasion. The Americans might reasonably have been expected to support these troops, but have refused to do so or to pay taxes for the purpose. I propose a tax on all land held by British subjects in America, “ad valorem of their rents,” to be imposed at the same time and rate as the land tax in Great Britain.
    
    
      Not one American Tract of Land or Farm in 500 are or ever were rented. How then is this ad valorem to be found? This shows the Folly of thinking to make Laws for a Country so unknown.
    
    
      The British State is only the Island of G. Britain. The British Legislature are undoubtedly the only proper Judges of what concerns the Welfare of that State: But the Irish Legislature are the proper Judges of what concerns the Irish State, and the American Legislatures of what concerns the American States respecvitely. By the whole Empire, does this Writer mean all the King’s Dominions? if so, the British Parliament should also govern the Isles of Jersey and Guernsey, Hanover, &c. but it is not so.
      In every state one part must have the direction of the whole, and every British subject must acknowledge “that the directive influence of the British state remains with the British legislature, who are the only proper judges of what concerns the general welfare of the whole empire.” Every part must submit to the burdens imposed for the common defense, provided that these burdens are equitably proportioned among the parts. “But the land-tax which I have proposed, is in its very nature unoppressive,
    
    
      This Writer seems ignorant that every Colony has its own civil and military Establishment to provide for, new Roads and Bridges to make, Churches and all other public Edifices to erect, and would he separately tax them moreover with a Tax on Lands equal to what is paid in Britain?
      and is equally well suited to the poorest, as to the richest province of the British empire; for, supposing the rents of the lands near the capital to be five pounds an acre, in other places five shillings, and in others five pence; it is demonstrably plain, that a tax of a fifth or a tenth upon the lowest sum, is not more burdensome than a tax of the same rate upon the highest sum. A fifth of the lowest would be a penny, while a fifth of the highest would be a pound.” Parliament is the sole judge of the necessity of such a tax, and could not discriminate against any taxpayer because each would be assessed according
    
    
      It is only plain that you know nothing of the matter.
      to his means. “It is plain” that the Americans would have no cause to complain of unfairness. They double their population every twenty-five or thirty years. To do this they must have “a luxuriant
    
    
      How does this appear? Is not a mere Competence sufficient for this purpose?
      abundance” of produce and manufactures, and is it unreasonable to require “a part of this luxuriant
    
    
      If America will consent to pay thus its Proportion of British Taxes, will Britain pay out of the whole all the American Taxes? Or is America to pay both?
      abundance to be paid as taxes to support the general establishment” of imperial defense, leaving the colonial legislatures to take care of the other needs of their provinces?
    
    
      First advanced by B. Franklin.
        The foregoing Observations on a Paper currency seem just. It is further true that such Currency in America was of greater Advantage to Britain than to the Colonies, as it facilitated the Purchase and Consumption of British Commodities, and discouraged American Manufactures.
        
      The shortage of gold and silver among them can be balanced by a regulated paper currency, and taxes paid in paper might readily be converted into sterling. Ireland is an example of “a new doctrine, that a nation may prosper and become opulent, with the balance of trade annually against her, which in truth is always the case with almost every distant province in regard to the capital.” Any kind of currency that circulates freely quickens industry. If too much is issued by any one colony, that colony will be most hurt and first compelled to take corrective measures. Prohibiting the colonists from issuing paper for fear that they will print too much is as silly as limiting their food and drink for fear that they will overeat. The old emphasis on gold and silver as the means of national power is outdated. What breeds industry is industry, and to discourage it by suppressing paper currency is an intolerable grievance for the colonists.
    
    
      The greatest Part of this was in Goods for the Indian Trade, and not for the Consumption of the Colonists. Therefore no Consequence of the Opulence of the Canadians can be drawn from it.
        It is strange that this Writer should recur to Charlevoix, a Foreigner, for Information of the State of the N. England Colonies. In fact those Colonies are very poor. There are only some few rich Men in the capital Towns.
      Aside from the Floridas, Georgia, and Nova Scotia, the poorest of the colonies is Canada. Yet, to judge by the customs house receipts, even Canada takes annually some £300,000 worth of British commodities. Before the war it must have been far more prosperous than it is now. Yet even then, to judge by Charlevoix’s account, its wealth could not compare with that of New England, where the inhabitants had more opulence than they knew how to enjoy, whereas in New France the appearance of prosperity concealed an underlying poverty.
    

    
      Nonsence! It could only arise from thence, as they took very few Prizes from the Enemy.
           A foolish Expression of a Governor in his Speech is not a Declaration of the Legislature.
      More recently New England seems to have acquired so much money that the inhabitants complain of it. At the end of the last war the Governor of Massachusetts told the legislature that it would be necessary “‘to revive and promote a spirit of industry, frugality, and oeconomy, all of which have of late been but too much relaxed by an unusual flow of money, much exceeding what would naturally arise from the produce and manufactures of the country.’ This declaration of the legislature, as it may be justly called, shews the good sense of that colony. …” This superabundance of money indicates either that the balance of trade during the war was favorable to the colony, or that its produce had an
    
    
      
      
    
    
      How could a Consumption of the Produce and Manufactures increase without an Increase of the Produce and Manufactures and how could they increase without an Increase of the Spirit of Industry, which he says has been relax’d? This is all Stuff.
      unusually favorable market, for when “the flow of money is more than what would naturally arise from the produce and manufactures of the country, it can hardly mean anything else than that the common and usual consumption of the produce and manufactures of the country was greatly increased.” The war clearly bettered their circumstances, whereupon the circulation of too much money encouraged idleness and discouraged industry; the colony then, apparently, drained off the excess in improving agriculture, trade, and fishing.
    
    
      Are not the poor Negro Slaves who are past their Labour, sick or lame, as great a Burthen to the Colonists?
        Was not the Gold first purchased by the Produce of his Land, obtained by hard Labour? Does Gold drop from the Clouds in Virginia, into the Laps of the Indolent?
      In other colonies, where agriculture is based on slavery, there are no indigent. How happy the British would be were there “no parish-poor nor common beggars”! The great planters use their produce to buy goods for which others need cash, but even small landholders have been known to buy slaves “with gold.”
    
    
    
      Their very purchasing Plate and other Superfluities from England is one Means of disabling them from paying Taxes to England. Would you have it both in Meal and Malt? It has been a great Folly in the Americans, to entertain English Gentlemen with a splendid Hospitality ill suited to their Circumstances; by which they excited no other grateful Sentiment in their Guests, than that of a Desire to tax the Landlord.
      In Virginia, I have been assured, few families are “without some plate,” and the servants at some entertainments are almost as numerous as the guests.
    
    
      This is arguing the Riches of a People from their Extravagance, the very Thing that keeps them poor!
      We may judge the wealth of the colonies by the value of their imports, which from Britain alone amounts to three million pounds a year. Another million may be added for imports from the West Indies and elsewhere, bringing the total to four million. But they produce for themselves many of the articles that they consume, and manufacture a great deal of what they wear. The value of these products must be double the value of their imports, which means that their annual consumption amounts to twelve million sterling. The British pay about thirteen million a year in taxes, including
    
    
      A Turnpike Tax is no Burthen, as the Turnpike gives more Benefit than it takes. And ought the Rich in Britain, who have made such Numbers of Poor by engrossing all the small Divisions of Land: and who keep Labourers and working People Poor by limiting their Wages; Ought these Gentry to complain of the Burthen of maintaining the Poor that have work’d for them at unreasonably low Rates all their Lives? As well might the Planter complain of his being oblig’d to maintain his poor Negroes, when they grow old, are sick or lame and unable to provide for themselves.
      turnpikes and poor rates, from which the colonists are exempted. It is reasonable that the colonists should pay taxes for the general defense, and there
    
    
    
      The Colonies are almost always considered by these ignorant, flimsey Writers as unwilling to contribute to the general Exigencies of the State which is not true. They are always willing, but will have the granting of their own Money themselves; in which they are right for various Reasons.
      is no fairer way to do so than by a general land tax that falls as equitably on the most sparsely inhabited colony as on the most populous county in Great Britain.
    
    
      What Land have they ever taken from you?
        Climate and soil worse in New England.
        He should have said more than 500,000.
      
      The colonists complain of the high prices they must pay for British commodities, and some argue that these prices are the equivalent of bearing public burdens. In other words “they would be content to take land from us gratuitously,” but are aggrieved at having to buy from Britain whatever they do not manufacture themselves. They should realize that, if manufactures are somewhat dearer for them than for the British, land is cheaper and more fertile. Cultivated land in America is already more extensive than in Great Britain, “and fewer than 100,000 freeholders possess all this extent among them,
    
    
      False! The Lands did not belong to the Crown but to the Indians, of whom the Colonists either purchased them at their own Expence, or conquer’d them without Assistance from Britain.
      generally by the bounty of the crown, the greatest number having paid no pecuniary equivalent for them. The lands in Great-Britain and Ireland, on the other hand, are divided among a million of freeholders,
    
    

    
      Equivalent. The Engagement to settle the American Lands, and the Expence of Settlement, are more than an Equivalent, for what was of no Value to Britain without such Settlement.
      most of whom have given a very high equivalent for them; an equivalent which would have procured them land any where on the surface of the globe.” Most of the land in Britain and Ireland is rented, and the rent is reckoned at a third of the value of the produce; this amounts to a 33% tax on the farmer, and makes provisions 33% dearer than they would
    
    
      How then is your Tax to be found? How will you know the Rate of Rent of Lands that never were rented?
      otherwise be. In America “the farmer and the proprietor are generally the same person,” who consequently can sell his produce more cheaply. Rents in Great Britain total about twenty-two million, “but
    
    
    
      What signifies Extent of unsettled Lands that produce nothing?
      the rental of the same extent of lands in America is not probably one million sterling.” The British have
    
    
      Should the Landlords who receive those high Rents, complain of the high Price, such Rents oblige the Farmer to sell his Provision at?
      as many difficulties “in the purchase of provisions, as the Americans in the purchase of manufactures.” In consequence the cost of living in Britain is so high
    
    
      This among genteel People is owing more to expensive Modes of Living than to the Difficulty of procuring Subsistance. Among the Poor it may be otherwise; but they are kept Poor by Law.
      that “the island is crowded with old Batchelors and old maids,” which has cut down the growth of population and prosperity in the past thirty years. “The Americans on the other hand, in the same space of time, have doubled their number of inhabitants by procreation alone; which is certainly not owing to any particular fecundity in the females, but to the great easiness of procuring a subsistence, which is
    
    
    
      B.F.
        They never refused. Cultivate it then.
      an inducement to the establishment of new families.” The Americans should acknowledge that their burdens are lighter than the British and “chearfully contribute their share to the public charges of the state. Were but harmony and good correspondence firmly established between European and American Britons,” the burdens of both would soon be diminished, prices would fall, public revenues would swell, and the share of each taxpayer would shrink.
    
    
    
      How little this Politician knows of Agriculture! Is there any Country where 10 Bushels of Grain are generally got in for one sown? And are all the Charges and Advances for Labour, &c., nothing? No Farmer of America, in fact, makes 5 per cent of his Money. His Profit is only being paid for his own Labour and that of his Children.
        The Opulence of one English of Dutch Merchant would make the Opulence of 100 American Planters.
      But the Americans should shun manufacturing until their rising population forces them into it. For agriculture is more profitable: “I beg to know if the returns of any traffic on earth ever produced so many per cent as the returns of agriculture in a fertile soil, and favourable climate.” Have as many fortunes been made in the past century by manufacturing in Britain, or by trading in Holland, as in America by improving land and opening new settlements? “For one person that has risen to opulence by manufactures, there are ten planters who have, from almost nothing, acquired not only independence, but lordly possessions, or at least what will become lordly possessions to their sons or grandsons. …”
    
        
      There is no Necessity for their leaving their Plantations: they can manufacture in their Families at spare Times.
      Their riches would not increase so fast if they leave the land “and run eagerly upon manufactures.”
    
    
      The wages of a farm laborer are much less than his value to the state, because he is creating wealth out of the earth and thereby augmenting the national wealth, whereas manufacturing brings merely an exchange of wealth, not its augmentation. Wherever agriculture is profitable, therefore, it
    
    
      Depend upon it, the Americans are not so impolitic, as to neglect profitable Settlements for unprofitable Manufactures: But some Manufactures may be more advantageous to some Persons than the Cultivation of Land, and these will prosecute such Manufactures notwithstanding your Oratory.
      would be “a great impolicy” to neglect it. City dwellers prey on each other and live on the edge of poverty; country dwellers, enjoying a favorable
    
    
    
      How then are you, as I said before, to find the Proportion you propose to take for their Tax?
      climate and “having no rents to pay,” seem out of the reach of poverty. The planter and his family are better off than the manufacturer and his. If, then, the legislature secures the planter in his estate, may it not fairly ask of him to contribute to the public
    
    
      If he must pay his Colony Taxes as well as your propos’d Land Tax, he will pay a much greater Proportion.
      defense, “when no greater proportion is demanded of him, than is demanded of every other land proprietor?”
    
  
